UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



              United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted March 9, 2006*
                              Decided March 13, 2006

                                       Before

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge
No. 05-4254

WINDSOR ALEXANDER,                           Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Northern District of Illinois

      v.                                     No. 05 C 4099

EDWARD WASHINGTON II,                        Amy J. St. Eve,
    Defendant-Appellee.                      Judge.

                                     ORDER

       Olympia Building Corporation filed a forcible entry and detainer action in the
Circuit Court of Cook County, Illinois, against Windsor Alexander. In December
2004 the state court ordered Alexander to pay Olympia $355 per month. When
Alexander failed to pay, Olympia filed a motion for sanctions and sought possession
of Alexander’s residence. In May 2005, Circuit Judge Edward Washington II
granted Olympia’s motion and awarded Olympia possession of Alexander’s
residence. Alexander then filed a motion to vacate Judge Washington’s order,
arguing that the judge lacked jurisdiction to enter the order. Judge Washington



       *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-4254                                                                     Page 2

denied the motion on June 17, 2005, and the Cook County sheriff evicted Alexander
soon after.

       On July 15, 2005, Alexander filed suit against Judge Washington in district
court under 42 U.S.C. § 1983, claiming that the judge denied him equal protection
under the Fourteenth Amendment by entering, and then refusing to vacate, the May
2005 order giving possession to Olympia. Alexander seeks $150,000 in
compensatory damages and $1.5 million in punitive damages from the judge. The
district court concluded that it lacked subject matter jurisdiction under the Rooker-
Feldman doctrine, see Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court of
Appeals v. Feldman, 460 U.S. 462 (1983), and dismissed the case under 28 U.S.C.
§ 1915(e)(2)(B)(iii). The court noted, however, that Alexander could not sue for
damages in any case because Judge Washington was absolutely immune.

       On appeal Alexander challenges the dismissal, which we review de novo.
Crestview Vill. Apartments v. United States Dep’t of Hous. & Urban Dev., 383 F.3d
552, 556 (7th Cir. 2004). The Rooker-Feldman doctrine bars federal lawsuits
“brought by state-court losers complaining of injuries caused by state-court
judgments rendered before the district court proceedings commence and inviting
district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi
Basic Indus. Corp., 125 S. Ct. 1517, 1521-22 (2005). District courts are not allowed
to hear these cases because, “no matter how erroneous or unconstitutional the state
court judgment may be, the Supreme Court of the United States is the only federal
court that could have jurisdiction to review a state court judgment.” Brokaw v.
Weaver, 305 F.3d 660, 664 (7th Cir. 2002) (citation and quotation marks omitted).

       The district court was right to dismiss Alexander’s suit, which calls to mind
the similar complaint at issue in Holt v. Lake County Board of Commissioners, 408
F.3d 335, 336 (7th Cir. 2005). The federal plaintiff in that case, having lost an
eviction action in state court, brought suit under § 1983 claiming that his property
was taken without due process as a consequence of the state litigation. Id. at 335.
We observed that the plaintiff would not have been complaining of injury “absent the
state court’s judgment evicting him from his property,” and thus the Rooker-
Feldman doctrine precluded the district court from hearing his claim. Id. at 336; see
also Ritter v. Ross, 992 F.2d 750, 754 (7th Cir. 1993) (explaining that plaintiffs would
have no federal due process claim “but for the [state court’s] tax lien foreclosure
judgment”). Likewise, Alexander would not be in federal court but for the adverse
state-court judgment. In fact, Alexander admits that he seeks damages precisely
because of Judge Washington’s “entry of and refusal to vacate” his May 2005 order
giving Olympia possession of his residence. Thus, we agree with the district court
that under the Rooker-Feldman doctrine subject-matter jurisdiction was absent.

                                                                          AFFIRMED.